Citation Nr: 9918253	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-06 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from July 1953 to June 1955 
and from August 1955 to May 1960.

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1996 determination of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO denied service connection for the cause of the 
veteran's death and dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 1991).  The appellant 
perfected her appeal as to the issue of service connection 
for the cause of the veteran's death in March 1997.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the record, the Board notes that the 
appellant has not replied to a May 1999 letter from the Board 
concerning clarification of whether she desires a personal 
hearing.  The Board indicated that in the absence of a 
response, it would assume that the appellant still desires a 
hearing before a Member of the Board at the RO.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, this case is remanded to the RO for 
the following action:

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing before a Member of the Board 
sitting at the RO.  A copy of the notice 
to the appellant of the scheduling of the 
hearing should be placed in the record. 

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the appellant due process of law.  
The appellant need take no action until she is notified by 
the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


